Citation Nr: 1303253	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-26 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability, to include bilateral lower extremity radiculopathy (originally claimed as claims for service connection for bilateral hip, knee and ankle disorder, to include as secondary to a low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active military service from September 1974 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that rating action, the RO declined to reopen a previously denied claim for service connection for a low back disability.  The Veteran appealed this rating action to the Board. 

In May 2010 and July 2011, the Veteran testified before a Decision Review Officer (DRO) and the undersigned at hearings conducted at the above-cited RO, respectively.  Copies of the hearing transcripts have been associated with the claims file.  At the July 2011 hearing, the Veteran submitted an April 2010 Social Security Administration (SSA) decision in support of his claim, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence is not necessary.  38 C.F.R. § 20.1304 (2012). 

The Board notes that by the appealed March 2009 rating action, the RO separately denied service connection for bilateral hip, knee and ankle disorders, each to include as secondary to the service-connected low back disability.  While it is unclear whether the Veteran appealed these issues on his Substantive Appeal, received by the RO in June 2010, the RO properly certified these issues to the Board for appellate consideration.  (See VA Form 8, Certification of Appeal, dated in April 2011).  During the July 2011 hearing before the undersigned, the Veteran gave pointed testimony that he was not claiming separate claims for service connection for bilateral hip, knee and ankle disorders as secondary to a low back disability, but neurological impairments of the lower extremities that were associated with his low back disability.  (July 2011 Transcript (T.) at pages (pgs.) 10, 11)).  The General Rating Formula for the Spine notes that any associated objective neurologic abnormalities should be rated separately under the appropriate diagnostic code.  In view of the foregoing, the issues of entitlement to service connection for bilateral hip, knee and ankle disorders, each claimed as secondary to the lumbar spine disability, are moot, as there are no longer a case or controversy regarding these matters.  These issues will be addressed as part of the Veteran's claim for service connection for a lumbar spine disability, as framed on the title page of this decision.  The Veteran is not prejudiced by this action because the Board is granting his petition to reopen his previously denied claim for service connection for a lumbar spine disability, to include bilateral lower extremity radiculopathy, in the decision below, and remanding the de novo claim to the RO for additional development.  

The claim of entitlement to service connection for low back disorder, to include bilateral lower extremity radiculopathy, is being reopened by virtue of this decision.  The claim for service connection for a low back disorder, to include bilateral lower extremity radiculopathy (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By a May 1991 rating action, the RO denied service connection for a low back disorder. The Veteran was notified of the RO's decision the following month, but he did not file a timely Notice of Disagreement. 

2.  Since the final May 1991 rating action (notice of the rating action was sent to the Veteran in June 1991) additional evidence has been received, which was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, namely diagnoses of lumbar sprain and lumbar spinal stenosis.


CONCLUSIONS OF LAW

1.  The May 1991 RO rating decision, wherein the RO denied service connection for a low back disorder, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2012). 

2.  Evidence received since the final May 1991 rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989  (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision to reopen the previously denied claim for service connection for a low back disorder, further assistance is unnecessary to aid the Veteran in substantiating the aspects of this claim. 

II. Merits Analysis

The Veteran seeks to reopen a previously denied claim for service connection for a low back disorder.  He contends that his current low back disorder had its onset after he lifted a heavy bomb rack aboard a Navy carrier during military service.  He contends that he has continued to experience low back symptomatology ever since service discharge in September 1977.  

By a May 1991 rating action, the RO denied service connection for a low back disability based on the absence of competent medical evidence demonstrating that the Veteran currently had a low back disability.  In a June 1991 letter to the Veteran, the RO informed him of its decision and of his appellate rights.  A notice of disagreement was not received within one year of notification of this rating decision; thus, it became "final" under 38 U.S.C.A. § 7105. 

The Board finds that new and material evidence has been received and the claim for service connection for a low back disability is reopened. 

In January 2009, the RO received the Veteran's petition to reopen his previously denied claim for service connection for a low back disability.  (See VA Form 119, Report of Contact, received by the RO in January 2009). 

Once a denial of a claim of service connection has become final, it cannot subsequently be reopened unless new and material evidence has been presented. 38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

Whether new and material evidence is submitted is a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened. Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied claim for service connection for a low back disability. The evidence received subsequent to the May 1991 rating action is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette  v. Brown, 8 Vet. App. 69, 75-76 (1995). 

In Shade v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with older evidence of record, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  24 Vet. App. 110 (2010).

Evidence received since the RO's final May 1991 rating action includes, but is not limited to, private treatment reports, dated from April 2008 to January 2009, reflecting that the Veteran has been diagnosed, in part, with lumbar spinal stenosis.  (See January 2009 report, prepared by Mid-State Neurosurgery). 

The above-cited private treatment reports are new because they were received after the final May 1991 rating action.  They are also material because they relate to an unestablished fact that was not previously of record at the time of the final May 1991 rating action, namely that the Veteran has been diagnosed with a low back disorder, lumbar spinal stenosis.  Thus, the Board finds that new and material evidence has been received.  The claim for service connection for a low back disorder, to include bilateral lower extremity radiculopathy, is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability, to include bilateral lower extremity radiculopathy, is reopened; to that extent, the appeal is granted. 

REMAND

The Board finds that additional evidentiary development is necessary prior to further appellate review of the claim of entitlement to service connection for a low back disability, to include bilateral lower extremity radiculopathy; specifically to perform the following actions:  (i) obtain outstanding workman's compensation, and VA treatment records; and, (ii) obtain a VA examination to determine the etiology of the Veteran's low back disability and any associated bilateral neurological impairment.

The Veteran claims service connection for a low back disorder. He contends that his current low back disorder had its onset after he lifted a bomb rack during military service..  (See July 2011 T. pgs. 3, 9).  He maintains that he has had low back symptomatology ever since service discharge.  

(i) Outstanding Records-Workman's Compensation and VA Treatment 

A review of the record indicates that the Veteran filed a claim for workman's compensation in March 2008 for a back injury.  (See May 2010 T., page (pg). 5)).  Any records associated with an award of workman's compensation were not requested.  As these records, if available, are relevant to the issue of continuity of low back symptomatology, the Board finds that they must be requested and, if obtained, associated with the claims file.  

In an August 2009 statement to VA, the Veteran requested that VA obtain all "new evidence" that had been placed in his cart at the VA Medical Centers (VAMCs) in Murfreesboro and Nashville, Tennessee.  An April 2009 report, prepared by the VA Medical Center (VAMC) in Nashville, Tennessee reflects that documents from Mid-State Neurosurgery, dated from April 2008 to January 2009, were attached to the report.  While treatment reports from the above-cited private treatment facility are of record, there are no further records from either the Murfreesboro or Nashville VAMCs.  As treatment records from these VA facilities might contain information as to the etiology of the Veteran's low back disability, they are potentially relevant to the current claim.  Thus, the RO should attempt to obtain the outstanding VA treatment records on remand. 

(ii) VA examination

The Veteran's service treatment records (STRs) show that from October to December 1975, he received treatment for left lower back pain that was thought to have been associated with kidney trouble.  When the Veteran was initially seen in early October 1975, he denied any history of [back] trauma.  He related that he had a history of kidney trouble.  An assessment of low back pain was entered in mid-December 1975.  In late January 1976, the Veteran complained of low back pain.  The examining clinician noted that the Veteran had had back pain for the previous six (6) months that was thought to have been associated with kidney problems.  An assessment of possible lumbar strain was entered.  An undated treatment service treatment report (STR) contains an impression of paraspinous muscle strain.  The Veteran was prescribed medication, heat and was placed on limited duty for four (4) days.  An October 1976 STR reflects that the Veteran had injured his left shoulder after he had hit it on a bomb rack.  There were no clinical findings or subjective complaints referable to the low back in conjunction with this incident.  In June 1977, an x-ray of the Veteran's lumbar spine was performed in response to a post-service job requirement that the Veteran not have a curvature of the lumbar spine.  X-ray interpretations of the lumbar spine were normal.  A September 1977 separation examination report reflects that the Veteran's spine was evaluated as "normal."  

Post-service VA and private treatment reports, dated from March 2008 to January 2009, are of record.  These reports reflect the Veteran had injured his low back, right knee and "hip" when he fell at work in late March 2008.  The Veteran gave a history of having injured his lumbar spine 30 years previously when he lifted a heavy object on a Navy carrier.  (See October and November 2008 reports, prepared by Mid State Neurosurgery).  The Veteran's low back has been variously diagnosed as lumbar spinal stenosis and lumbar sprain.  (See October 2008 and January 2009 reports, prepared by Mid State Neurosurgery).  Given that the evidence of record shows both in-service and post-service back injuries, the etiology of the Veteran's current low back disability is not clear.  Thus, a VA examination and medical opinion are needed to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide as much identifying information as possible concerning any workman compensation claim he has filed since discharge from military service.  This should include the claim number or other identifying information as to that claim as well as all clinical sources involved in treatment or evaluation relevant to either such injury or such claim.  Obtain any workman's compensation decision and all indicated records. 

2.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his low back disability since service discharge in September 1977, to specifically include all treatment reports from the VAMCs in Murfreesboro and Nashville, Tennessee.

All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

3.  After any additional evidence has been obtained pursuant to directives 1 & 2 and associated with the claims file, schedule the Veteran for a VA spine examination by an appropriate examiner to determine the nature and the etiology of any currently diagnosed low back disability(s).

a. The claims file and a copy of this remand, will be reviewed by the examiner, with particular attention paid to the evidence noted below.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims file and a copy of this remand. 

b. In examining the Veteran and formulating the requested opinion, the examiner must comment on the significance of the following evidence:  

(i) STRs, dated from October to December 1975, reflecting that the Veteran had received treatment for low back pain that was thought to have been associated with kidney trouble;

(ii) January 1976 STR containing an assessment of possible lumbar strain; 

(iii) Undated STR containing an impression of paraspinous muscle strain;

(iv) x-rays interpretations of the lumbar spine, dated in June 1977, reflecting that the Veteran's spine was normal;

(v) September 1977 separation examination report reflecting that the Veteran's spine was evaluated as "normal;" and, 

(vi) treatment reports, dated in October and November 2008 and prepared by Mid State Neurosurgery, containing a history that the Veteran had injured his low back 30 years previously when he lifted a heavy object aboard a Navy carrier.  In November 2008, the Veteran also reported that he had injured his low back, right knee and "hip" after he had fallen at work.  

c. The examiner shall provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed low back disability(s), and any associated neurological abnormality(s) of the lower extremity, is etiologically related to, or had its onset during, the Veteran's period of active military service or within the initial post-service year. 

d. In reaching all conclusions, the examining physician, must identify and explain the medical basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion.

e. If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. The AMC/RO must ensure that the examiner has documented his or her review of all pertinent records in the claims file, to include any records uploaded to Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include rating the claim based on the evidence of record  38 C.F.R. §§ 3.158, 3.655 (2012). 

6.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a low back disability, to include bilateral lower extremity radiculopathy.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


